            Case 2:20-cv-01812-JFC Document 11 Filed 02/05/21 Page 1 of 1




                        IN THE UNITED STATED DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 MARC A. PARDOE,                                                   Case No. 2:20-cv-01812-JFC

      Plaintiff.

 v.

 UNIFUND CCR, LLC,

      Defendant.

                                    NOTICE OF SETTLEMENT

          Plaintiff files this notice of settlement to notify the Court that the parties have resolved

this case. The parties anticipate filing a stipulation of dismissal within thirty (30) days of this

notice.

                                                         Respectfully submitted,

                                                         MOYNIHAN LAW PC

Dated: February 5, 2021                          By:     /s/ Mark G. Moynihan
                                                         Mark G. Moynihan, Esq.
                                                         PA ID No. 307622
                                                         2 Chatham Center, Suite 230
                                                         Pittsburgh, PA 15219
                                                         (412) 889-8535

                                                         Counsel for Plaintiff Marc A. Pardoe
